Citation Nr: 0924193	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-36 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lumbosacral strain.  

2.  Entitlement to service connection for a cervical spine 
disability (claimed as an upper back disability), to include 
as secondary to a service-connected lumbosacral strain.  

3.  Entitlement to service connection for fibromyalgia or 
sciatica, to include as secondary to a service-connected 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse 
ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
April 1987 to March 1989, and from September 1989 to 
September 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The Veteran specifically disagreed with a 20 percent rating 
for his low back disability, the denial of secondary service 
connection for an upper back or cervical spine disability, 
and service connection for fibromyalgia or sciatica, to 
include as secondary to his service-connected lumbosacral 
strain.  See notice of disagreement (NOD) received by the RO 
in May 2004.  Notwithstanding the NOD, as the RO developed 
the claim for service connection for a cervical spine 
disability on direct incurrence, presumptive and secondary 
bases, and the Veteran has contended during the appeal, in 
part, that his cervical spine disability is secondary to an 
in-service injury, the Board concurs with the RO and will 
consider all theories of service connection for this 
disability.  

This appeal has been before the Board on a previous occasion 
and was remanded in March 2008 for procedural compliance.  
There is no further development required for the two service 
connection claims.  However, as explained in the remand 
appended to this decision, additional development is required 
with respect to the increased rating claim, as the 
instructions of the March 2008 remand order were not complied 
with in their entirety.  

The Veteran appeared at a Travel Board Hearing before the 
undersigned in January 2008.  A transcript is associated with 
the claims folder.  

The issue of entitlement to a rating in excess of 20 percent 
for lumbosacral strain is addressed in the remand below.  
This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cervical spine disabilities, diagnosed as 
degenerative disc disease, degenerative joint disease, and 
spondylosis, were first diagnosed more than one year post-
service; the preponderance of the evidence is against a 
finding of a nexus between a current cervical spine 
disability and any incident of service; the preponderance of 
the evidence is also against a finding that the Veteran has a 
cervical spine disability that was caused or aggravated by 
his service-connected lumbosacral strain.   

2.  There is no medical evidence of a diagnosis of 
fibromyalgia or sciatica during service or within one year of 
active duty; nor is there a competent opinion that links 
either disability to service; the preponderance of the 
evidence is against a finding of fibromyalgia, sciatica or 
any other neurological disability that was caused or 
aggravated by the Veteran's service-connected lumbosacral 
strain.  


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability (claimed as an upper 
back disorder) was not incurred in or aggravated by active 
service, nor may arthritis of the cervical spine be presumed 
to have been incurred therein; a cervical spine disability is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).



2.  Service connection for fibromyalgia, sciatica or a 
neurological disability claimed as secondary to a service-
connected lumbosacral strain is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  While no longer required, 
in this instance VA asked the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

In a VA letter of February 2003, the Veteran was notified of 
the information and evidence needed to substantiate and 
complete his claims for service connection.  He was also 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield 
v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
  
While notice of the Dingess elements did not occur in this 
case prior to initial adjudication, remedial notification was 
provided in a May 2008 VA letter, followed by a re-
adjudication in a supplemental statement of the case, curing 
any defect as to timing.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by re-adjudication of the claim, such 
as an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims by VA.  It is also pertinent to note that the 
Veteran has not pled any error with respect to the content or 
timing of VA's duty to notify.  See Shinseki v. Sanders, No. 
07-1209 (U.S. April 21, 2009). 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  There is no indication of any outstanding treatment 
records or other relevant evidence.  There is no medical 
evidence of a nexus between the disabilities at issue and 
service or a service-connected lumbosacral strain.  The 
Veteran was afforded a thorough VA examination, which 
included opinions that addressed etiological questions at 
issue.  These opinions are supported by a rationale with 
citation to the clinical record.  Under these circumstances, 
there is no duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For certain chronic disorders, such as arthritis and an 
organic disease of the nervous system (to include sciatica), 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2008).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The Veteran contends, in essence, that his cervical spine 
disability is causally linked to in-service trauma or his 
service-connected lumbosacral strain.  He further asserts 
that he has developed complications as a result of 
lumbosacral strain, to include fibromyalgia and sciatica.  

There is no indication in the service treatment records of 
any abnormal neurological complaints, and findings relating 
to the cervical spine are limited to October and November 
1990 reports of neck pain.  The records show that the Veteran 
had numerous complaints of low back pain that was diagnosed 
as lumbosacral strain and service connection is in effect for 
this disorder.  The service medical evidence is negative for 
a diagnosis of fibromyalgia or any neurological disability 
caused by a lumbosacral strain.  

Following separation from service, there is a lengthy period 
of time without complaint of neck pain or any findings 
relating to a cervical spine disability.  It is specifically 
noted that arthritis of the cervical spine was not found 
within a year of service separation.  See 38 C.F.R. §§ 3.307, 
3.309.  The Veteran has, however, exhibited signs of cervical 
spine disability in recent years, with pain being noted in a 
December 2002 VA X-ray report; however, radiographic views 
did not indicate any abnormality in the cervical spine.  It 
was noted in a July 2002 clinical examination that 
spondylosis was present in the neck.  In January 2003, the 
Veteran's low back pain was found to radiate to the lower 
extremities; but, no specific neurological disorder was 
diagnosed.  The Veteran has maintained complaints of cervical 
spine pain since the filing of his claim, and recent 
treatment records (February 2005) do confirm that this is an 
ongoing concern.  

As there is medical evidence of a diagnosis of a cervical 
spine disability and some evidence of radiating pain in the 
lower extremities, the Veteran was afforded a comprehensive 
VA examination to address the etiological questions at issue.  
The associated report, dated in December 2008, reflects a 
comprehensive examination that addresses the instructions of 
the Board, which had mandated this examination prior to 
issuance of a final decision.  In the report, the Veteran was 
found to have normal cervical spine alignment with bulging at 
C5-6, with a mild flattening of the ventral cord.  There is 
no indication of fibromyalgia or neurological manifestations 
of a lumbosacral strain.  There was degenerative disc disease 
and joint disease noted in the spine; however, the VA 
examiner specifically ruled out sciatica, radiculopathy or 
any neurological condition secondary to the Veteran's lumbar 
spine disability.  

Regarding etiology, the examiner was specific in his finding 
that the current degenerative disc disease in the cervical 
and lumbar spine was not related to the service-connected 
lumbar strain.  For a rationale, the examiner explained that 
X-rays taken 10 years after service separation were normal, 
and that the current degenerative disc disease is a result of 
diffuse and gradual changes due to the aging process.  He 
concluded that "it is unlikely that the conditions in the 
cervical spine (degenerative disc/joint disease) are causally 
linked to any conditions that began in service or [were] 
caused or aggravated by service-connected lumbar strain."  

Given the evidence of record, the Board must conclude that 
the Veteran does not have fibromyalgia or a current 
neurological disability that was caused or aggravated by his 
lumboscaral strain.  X-ray reports do not confirm anything 
other that a mild flattening of the ventral cord, which was 
not found to be productive of any disablement or 
symptomatology.  The Veteran's previous complaint of 
radiation of pain was considered and the claims file was 
reviewed during the 2008 VA examination, and radiculopathy or 
sciatica was not diagnosed.  

With respect to the Veteran's symptom of lower extremity 
numbness, it is pertinent to note that symptoms such as pain, 
by itself (i.e. without an underlying medical condition) do 
not constitute a disability for VA purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  First and 
foremost, with any claim for service connection (under any 
theory of entitlement), it is necessary for a current 
disability to be present.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  In this instance, the preponderance of the 
evidence is against a finding of a current diagnosis of 
fibromyalgia or a neurological disability secondary to or 
associated with a lumbosacral strain.    

Regarding a disability of the neck, the Board concedes that 
there is a current cervical spine disorder present 
(spondylosis, degenerative disc disease, degenerative joint 
disease).  There is, however, in the report of the December 
2008 VA examination, a persuasive medical opinion that is 
decidedly against a nexus between a cervical spine disorder 
and the isolated complaints of neck pain during service, and 
the opinion also weighs against a causal or aggravating 
relationship with the service-connected lumbar strain.  The 
medical opinion was based on a claims file review and is 
supported by a rationale.  The opinion is uncontroverted, 
save for the Veteran's own lay assertions, and all potential 
theories of service-related etiology (to include aggravation 
by lumbar strain) were considered.  

The Veteran has not posited any competent medical opinion 
which contradicts the December 2008 VA examiner's medical 
opinions.  The Veteran has submitted his own opinion; 
however, he has not been shown to exhibit the necessary 
medical credentials which would make his lay assertions 
probative in the current claims.  That is, as a layperson, he 
does not have the requisite knowledge to diagnose any of the 
claimed conditions or provide a competent opinion regarding 
the contended causal relationships between his lumbar strain 
and later-developed degenerative disc disease in the spine, 
and, he cannot offer a diagnosis as to the existence of a 
neurological disability that was caused or aggravated by a 
lumbosacral strain.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  While he is competent to report on that 
which comes to him through his senses (in this case, neck 
pain and numbness), he is not competent to address matters of 
diagnosis or etiology.  See Espiritu, supra.  
In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claims for 
service connection for the disabilities at issue. 
The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claims.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER
                                                            
Entitlement to service connection for a cervical spine 
disability (claimed as an upper back disability), to include 
as secondary to a service-connected lumbosacral strain is 
denied.  

Entitlement to service connection for fibromyalgia or 
sciatica, to include as secondary to a service-connected 
lumbosacral strain, is denied.  


                                                           
REMAND

Lumbosacral Strain 

The Veteran contends, in essence, that his lumbosacral strain 
is more disabling than currently evaluated.  

The Veteran was first granted service connection for his low 
back disorder in a July 1994, and a noncompensable rating was 
assigned.  Although the record has been reconstructed ( as 
the file has water damage from Hurricane Katrina), it is 
apparent that this was disputed and that a 10 percent initial 
rating was assigned dating to 1993.  In December 2002, the 
Veteran filed a claim for an increase, and in a May 2003 
rating decision, the 20 percent evaluation was assigned.  The 
Veteran appeals for a higher rating. 

This case was remanded by the Board in March 2008 and, 
unfortunately, the claim for an increased rating must be 
returned to the RO for procedural development.  The Board 
instructed the RO to provide the Veteran with a copy of the 
notification requirements set forth in the U.S. Court of 
Appeals decision in Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which mandates that specific information be provided 
to the Veteran as to what is required in order to 
substantiate a claim for an increased rating.  While the 
Veteran has been notified of both the pre and post-2003 
revision criteria utilized in rating disabilities of the 
spine (other than degenerative disc disease), such 
information was provided in a statement of the case (SOC) 
and, according to the Court, this re-adjudication is not 
enough to satisfy VA's duty to assist the Veteran in 
substantiating his claim for an increase unless it is 
preceded by a VA letter providing remedial notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The RO, 
in response to the Board's remand, did provide notice as to 
the current criteria utilized in rating the spine.  As, 
however, the Veteran filed his claim for an increase in 2002, 
he is entitled to evaluation under both pre and post-revision 
criteria, and he should have received both the "old" and 
the "new" regulatory language in the remedial notice 
letter.  The failure of the RO to provide this notice 
constitutes a failure to comply with a Board remand order; 
thus the claim must again be remanded.  

Veterans, as a matter of right, are entitled to strict 
compliance with Court or Board Remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the VA 
letter sent by the RO in May 2008 only partially addressed 
the Board's March 2008 instructions, the RO is directed to 
send the Veteran a new remedial letter which encompasses both 
pre and post-2003 revision criteria for rating disabilities 
of the spine.     

Accordingly, the case is REMANDED for the following action:

           1.  Ensure that all notice 
requirements set forth by the VCAA have 
been accomplished.  Specifically, The 
AMC/RO should provide proper VCAA notice 
with respect to an increased rating 
claim that includes: (1) notification 
that the claimant must provide (or ask 
the Secretary to obtain), medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; 
(2) at least general notice of any 
specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a 
general worsening or increase in 
severity of the disability and the 
effect of that worsening has on the 
claimant's employment and daily life; 
(3) notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and (4) notification of the types of 
medical and lay evidence that the 
claimant may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vasquez.  As this is a 
claim for an increase in rating for 
lumbosacral strain filed in 2002, the 
Veteran should be given pre-2003 
revision rating criteria in addition to 
the current relevant regulatory 
provisions. 

           2.  Following this notice, the 
Veteran should b allowed to submit 
additional evidence.  Regardless of if 
additional evidence is received, the 
claim for a rating in excess of 20 
percent for a lumbosacral strain must be 
re-adjudicated after the dispatch of 
remedial notice.  If a decision is 
reached that is not fully favorable, the 
claim is to be returned to the Board for 
final adjudication.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal. 
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


